145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Maurice MOSLEY, Defendant-Appellant.
No. 97-56351.D.C. Nos. CV-95-06676-LEW CR-92-00511-LEW.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 19982.Decided May 22, 1998.

Appeal from the United States District Court for the Central District of California Laughlin E. Waters, Senior Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1

1
Federal prisoner Maurice Mosley appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his conviction for six counts of bank robbery and one count of using or carrying a firearm during a bank robbery.  Mosley contends for the first time on appeal that the federal government lacked jurisdiction to convict him of bank robbery, because Congress exceeded its authority under the Commerce Clause by enacting 18 U.S.C. § 2113.


2
Generally, we will not consider an issue for the first time on appeal, except for certain exceptions.  See Jovanovich v. United States, 813 F.2d 1035, 1037 (9th Cir.1987).  One exception is when the issue is purely one of law, which is the case here.  Mosley's sole issue on appeal is his challenge to the federal bank robbery statute, and it is without merit, because "[f]ederal courts have jurisdiction over a bank robbery offense where the bank was a federally insured institution."  United States v. Harris, 108 F.3d 1107, 1108-09 (9th Cir.1996).  Accordingly, the district court's denial of Mosley's 2255 motion is


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3